Ebkrhardt, Judge.
Plaintiff sought recovery of damages to his automobile caused when it collided with a truck of one defendant driven by the other. The truck had been stopped on the inside lane going north on a four-lane street preparatory to making a left turn into a driveway that was momentarily blocked by a vehicle coming out, and plaintiff began passing the truck on the left when the bumper of the track struck the right side of the car. The case was tried before a judge without a jury who, after hearing the conflicting evidence as to the manner in which the accident occurred, and as to whether plaintiff’s negligence may have been the sole cause of the damage, rendered judgment for the defendant. The general grounds are without merit. Stapleton v. Amerson, 96 Ga. App. 471 (3b, 5a) (100 SE2d 628).

Judgment affirmed.


Nichols, P. J., and Pannell, J., concur.